Case: 20-40068     Document: 00515528108         Page: 1     Date Filed: 08/14/2020




            United States Court of Appeals
                 for the Fifth Circuit                         United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 14, 2020
                                No. 20-40068
                                                                 Lyle W. Cayce
                              Summary Calendar                        Clerk


 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Ignacio Arreola-Mendoza,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 7:19-CR-1751-1


 Before King, Smith, and Wilson, Circuit Judges.
 Per Curiam:*
        Ignacio Arreola-Mendoza appeals his 37-month, within-guidelines
 sentence for illegal reentry following removal. Arreola-Mendoza contends
 that the district court plainly erred by characterizing his prior Texas
 conviction for aggravated assault under Tex. Penal Code § 22.02(a)(1)


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40068      Document: 00515528108          Page: 2     Date Filed: 08/14/2020




                                   No. 20-40068


 as a crime of violence under 18 U.S.C. § 16 and, thus, as an aggravated felony
 under 8 U.S.C. §§ 1101(a)(43)(F) and 1326(b)(2). He asserts that Texas
 aggravated assault does not qualify as an aggravated felony because it can be
 committed recklessly. The Government moves for summary affirmance,
 contending that Arreola-Mendoza’s argument is foreclosed by United States
 v. Reyes-Contreras, 910 F.3d 169 (5th Cir. 2018) (en banc), and United States
 v. Gracia-Cantu, 920 F.3d 252 (5th Cir.), cert. denied, 140 S. Ct. 157 (2019).
        Arreola-Mendoza correctly concedes that his argument is foreclosed,
 and he raises it only to preserve the issue for future review. See Gracia-Cantu,
920 F.3d at 253–55 (holding that assault causing bodily injury under Tex.
 Penal Code § 22.01(a)(1) is a crime of violence under § 16(a)); Reyes-
 Contreras, 910 F.3d at 180–85 (holding that an offense is a crime of violence
 under § 16(a) if, among other things, it is committed recklessly); see also
 United States v. Gomez Gomez, 917 F.3d 332, 333–34 (5th Cir. 2019) (holding
 that aggravated assault under Tex. Penal Code § 22.02(a)(1) is a crime
 of violence under § 16(a) and thus qualifies as an aggravated felony for
 purposes of § 1326(b)(2)), petition for cert. filed (U.S. July 19, 2019) (No. 19-
 5325). Consequently, the Government is “clearly right as a matter of law so
 that there can be no substantial question as to the outcome of the case.”
 Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
        Accordingly, the Government’s motion for summary affirmance is
 GRANTED, and the district court’s judgment is AFFIRMED. The
 Government’s alternative motion to extend the time to file its brief is
 DENIED AS MOOT.




                                        2